CATES, Judge.
This original petition for mandamus sought to be issued to the Marion Circuit Court was filed here February 8, 1967.
Lee complains that “he has legal rights to demand the respondent to hear * * * his petition for writ of error coram nobis within a reasonable time.”
This contention is probably correct in theory. Carnley v. State ex rel. West Boylston Mfg. Co., 250 Ala. 403, 34 So.2d 681.
However, the power of this court to issue mandamus as originating here has been limited by the Alabama Legislature “to matters in which said court has appellate jurisdiction.” Code 1940, T. 13, § 89, first .sentence.
Lee has made no allegation that the judgment which led to his sentence to the penitentiary was subject to appeal to this Court. Therefore, we are precluded from determining whether or not the Marion Circuit Court has had a reasonable time to set Lee’s coram nobis case down for a hearing since it was allegedly filed there November 17, 1966. See Ex parte Davis, 42 Ala.App. 549, 171 So.2d 263.
On the authority of Ex parte Goodman, 43 Ala.App. 183, 185 So.2d 146, the instant petition is ordered to be
Denied.